DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Bentley Olive on 24 May 2021.  Claims 5-7, 13, 19 and 20 have been amended.  Claims 10 and 17 have been cancelled.  Claims 11 and 14 were previously cancelled.  Claims 5-7, 13, 16, 19 and 20 have been rejoined.  Claims 1-9, 12, 13, 15, 16 and 18-20 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 5, filed 10 May 2021, with respect to rejected claims 18 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive in light of the amendment filed on 10 May 2021.  The rejection of claim 18 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Bentley Olive on 24 May 2021.

The application has been amended as follows: 

Claims
5.  (Currently Amended)  The system of claim 1, wherein the controller is configured to control the plurality of fans based further on a physical arrangement of the plurality of electronic components with respect to the plurality of fans.

6.  (Currently Amended)  The system of claim 1, wherein the controller is configured to control the plurality of fans based further on sizes of the plurality of electronic components.

7.  (Currently Amended)  The system of claim 1, wherein the fan controller is configured to control the plurality of fans based further on a type of each of the plurality of electronic components.

10.  (Cancelled)

13.  (Currently Amended)  The system of claim 1, wherein the fan controller is configured to: 
determine whether a temperature exceeds a predetermined temperature; and 
to the plurality of electronic components in response to determining that the temperature exceeds the predetermined temperature.

17.  (Cancelled)

19.  (Currently Amended)  The method of claim 18, wherein the controlling the plurality of fans comprise of controlling the plurality of fans based further on sizes of the plurality of electronic components.

20.  (Currently Amended)  The method of claim 18, wherein controlling the plurality of fans comprise of controlling the plurality of fans based further on a type of each of the plurality of electronic components.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g.  U.S. Patent Publication No. 2014/0032011 A1 discloses systems and methods for information handling system thermal control that employ configuration-based temperature feedback; U.S. Patent Publication No. 2016/0239067 A1 discloses a baseboard management control subsystem that determines a fan speed value associated with a fan speed used to cool a particular hardware configuration of an information handling system; and U.S. Patent Publication No. 2019/0239385 A1 discloses a system and method to control fan power for an electronic device based on cooling requirements
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air cooling systems.

U.S. Patent Publication No. 2005/0081542 A1 discloses controlling a fan during which power of the fan is determined from characteristic curves of a fan motor,  
operating parameters of a cooling system and reference variables which are predefined in a form of temperature levels.

U.S. Patent Publication No. 2012/0078420 A1 discloses an environmental controller operates a cooling system in an electronic device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.